DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. Applicant has amended independent claim 1 with the limitation, “a pair of metal terminals extending from a same side of the base and towards the bobbin.”  The amendment does not differentiate the claim from the cited prior art reference Tanaka et al. (US 2015/0042529 A1).
In particular, both terminals 40A and 40B are extending from the right side of the base in Fig. 1, while the left side of the base is adjacent to the bobbin. It is therefore unclear how the Applicant has interpreted the amended limitation to differentiate from the antenna device of Tanaka.  The rejections of claims 1-5 are not withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2015/0042529 A1).
As to claim 1, Tanaka teaches a coil antenna (Fig. 1) comprising: 
a bobbin (20, Figs. 1);
a coil (22, Figs. 1) wound around the bobbin;
a base (30, Fig. 1) comprising an insulating material and coupled to or integrally formed with the bobbin (“a base 30 provided on one end side (right end side in FIG. 1) of the bobbin 20 and made of an insulating material,” [0062]),
a pair of metal terminals (40A, 40B, Fig. 1) extending from a same side (i.e. the right side of base in Fig. 1) of the base (30, Fig. 1) and towards the bobbin; and 
a capacitor (50, Fig. 1) mounted to the pair of metal terminals (40A, 40B, Fig. 1) and electrically connected to the coil (“the metal terminal 40A is connected to one end of the winding (not shown),” [0065]),
wherein the pair of metal terminals (40A, 40B, Fig. 1) are held in a cantilevered configuration (i.e. terminals 40A and 40B are each connected to the base 30 on only one side of the terminals).
As to claim 2, Tanaka teaches the cantilevered configuration prevents the capacitor from separating from the pair of metal terminals when the bobbin is bent relative to the base (“the stress finally transmitted to the mounting parts 110A and 110B becomes weak, and the stress concentration on the solder connecting part is suppressed greatly. Therefore, in the antenna coil component 10 according to the first embodiment, the solder connecting part can be 
As to claim 3, Tanaka teaches the bobbin is coupled to the base as a separate component (“the base 30 may be a member separate from the bobbin 20,” [0103]).
As to claim 4, Tanaka teaches the coil antenna, further comprising a magnetic core (210, Fig. 6) disposed in the bobbin (“a bar-shaped magnetic core 210 disposed in the bobbin 20 of the antenna coil component 10,” [0108]).
As to claim 5, Tanaka teaches the base comprise an opening (32, Fig. 1) with the pair of metal terminals (40A, 40B, Fig. 1) disposed in the opening and extending towards the bobbin.

Allowable Subject Matter
Claims 6, 8-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claim 6 with the subject matter of previously presented claim 7, which was cited in the Office Action submitted on January 21, 2021 as including allowable subject matter. Applicant has amended independent claim 17 with the subject matter of previously presented claim 19, which was cited in the Office Action submitted on January 21, 2021 as including allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845